NOTICE: SLIP OPINION
                      (not the court’s final written decision)


The opinion that begins on the next page is a slip opinion. Slip opinions are the
written opinions that are originally filed by the court.
A slip opinion is not necessarily the court’s final written decision. Slip opinions
can be changed by subsequent court orders. For example, a court may issue an
order making substantive changes to a slip opinion or publishing for precedential
purposes a previously “unpublished” opinion. Additionally, nonsubstantive edits
(for style, grammar, citation, format, punctuation, etc.) are made before the
opinions that have precedential value are published in the official reports of court
decisions: the Washington Reports 2d and the Washington Appellate Reports. An
opinion in the official reports replaces the slip opinion as the official opinion of
the court.
The slip opinion that begins on the next page is for a published opinion, and it
has since been revised for publication in the printed official reports. The official
text of the court’s opinion is found in the advance sheets and the bound volumes
of the official reports. Also, an electronic version (intended to mirror the
language found in the official reports) of the revised opinion can be found, free of
charge, at this website: https://www.lexisnexis.com/clients/wareports.
For more information about precedential (published) opinions, nonprecedential
(unpublished) opinions, slip opinions, and the official reports, see
https://www.courts.wa.gov/opinions and the information that is linked there.
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.

          rr
           IN CLERKS OFFICE
                                                       This opinion was filed for record
            OXJRT.amiEOFWMHMJTON
                 FEB 0 1 2!|I8!
                                                     at ^'0^^ dJAx on f^jp L 7^1
         DATE



            CHIEF
                                                            Mh^
                                                           SUSAN L: CARLSON
                                                         SUPREME COURT CLERK




                 IN THE SUPREME COURT OF THE STATE OF WASHINGTON

       STATE OF WASHINGTON,

                       Respondent,                                    No. 94439-3




       ERIK GRANT PETTERSON,
                                                            Filed              1 iMm
                       Petitioner.



                OWENS,J. — Erik Petterson has been serving a term of community custody

        under a special sex offender sentencing alternative(SSOSA)for over 15 years. ROW

        9.94A.670. After Petterson successfully completed treatment, the court removed most

        of his community custody conditions. The Washington State Department of

        Corrections(Department)now seeks to ensure that while Petterson is on community

        custody, he is required to comply with department-imposed conditions. At issue here

        is whether courts must require this condition and whether courts have authority to

        modify community custody conditions after terminating treatment.
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
       State V. Patterson
       No. 94439-3



                                FACTS AND PROCEDURAL HISTORY

              Petterson received a sentencing alternative under the SSOSA statute when he

       pleaded guilty to child molestation in the first degree in 2002. Clerks Papers(CP)at
       6-12. The superior court ordered 68 months of confinement with 62 months
       suspended for the maximum term of life. Id. In accordance with the SSOSA statute,

       the suspended sentence was conditioned on community custody for the length ofthe
       maximum term. Id. For Petterson, this meant a lifetime of community custody. Id.

        One ofthe conditions required Petterson to comply with any conditions imposed by

       the Department(department-eompliance condition). Id.

               The department-compliance condition was suspended after a series of

        proceedings from 2005 to 2008. In October 2005,Petterson appeared for his

       treatment termination hearing, which is mandated by the SSOSA statute as a time to

        review community custody conditions and treatment. RCW 9.94A.670.^ The court
        found that Petterson had successfully completed treatment and, upon a joint request,

        terminated his treatment. CP at 14-16. The court mistakenly also terminated his

        eommunity eustody as a result of a scrivener's error. Id. The mistake was

        subsequently discovered, and the State filed a motion to amend the order in Deeember



       'Since Patterson's sentencing in 2001, the SSOSA statute has been reorganized and renumbered.
       There have been no major substantive changes. The one notable change is the addition of a
        mandatory annual treatment review hearing. Laws OF 2004, eh. 176, § 4(4)(d). The court will
        thus refer to the eurrent statutory provisions throughout this opinion.
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
       State V. Patterson
       No. 94439-3



       2006. CP at 17. The court granted the amendment in March 2007, and the Court of

       Appeals affirmed. CP at 22-24, 35-39.

              The superior court held a hearing in April 2008 to determine next steps in light

       ofthe Court of Appeals' decision. Verbatim Report ofProceedings(VRP)(Apr. 18,

       2008) at 4-10. At this hearing, Petterson moved to modify his community custody.

       Id. The court deferred a final decision until Community Corrections Officer(CCD)

       David Payne could be present. Id. at 11-12. The court held the next hearing on

       May 5, 2008, with CCO Payne but ultimately decided to further delay the decision to

       allow the Attorney General's Office to be present. VRP(May 5, 2008) at 11-12. The

       court reconvened on May 30, 2008, but no one from the Attorney General's Office

       appeared. VRP(May 30,2008) at 1. The State told the court that the prosecutor's

       office had communicated with the Department and the Indeterminate Sentence

       Review Board and neither body was taking a position. Id. at 4. The court ruled that it

       had the authority to modify community custody conditions and signed an order

       suspending all of Petterson's conditions except for two:(1)obey all laws, and

       (2) update the Department of any change in address or phone number. CP at 40.

              Since that series of proceedings, Petterson has maintained strict compliance

       with his remaining conditions. CP at 105-18. He also reported to his CCO 13 times

       between 2009 and 2015 even though he was not required to do so. Id. The court

       ordered that he be removed from the sex offender registry in 2013 after the
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
       State V. Patterson
       No. 94439-3



       Department filed a report detailing Petterson's compliance. CP at 43. Despite his

       record of complete compliance and successfully completing treatment, the

       Department's position on Petterson's conditions drastically changed when he moved

       to King County and his case was transferred to a new CCO.

              Petterson moved to King County in 2014, and his new CCO proposed

       reinstating a slew of community custody conditions, including going back to treatment

       despite his graduation from treatment nearly nine years earlier. CP at 105, 121-36.

       Petterson declined to sign the new conditions, citing the 2008 order suspending most

       conditions. CP at 136. The Department then filed an amicus motion to reinstate the

       department-compliance condition, arguing the court did not have the authority to

       remove it in 2008. CP at 54-64. The court granted the motion, and the Court of

       Appeals affirmed. CP at 142-46; State v. Petterson, 198 Wn. App.673, 394 P.3d 385

       (2017). The Court of Appeals held that the court did not have authority to modify any

       community custody conditions in 2008 because the treatment termination hearing

       occurred in 2005, and that regardless ofthe timing, the department-compliance

       condition was mandatory and could never be suspended. Petterson, 198 Wn. App. at

       682-84. The Court of Appeals went even further and held that after final judgment

       and sentencing, the court loses jurisdiction to the Department. Id. at 681-82.

              Petterson petitioned for review, which this court granted. State v. Petterson,

       189 Wn.2d 1001, 400 P.3d 1257(2017). We hold that while the department-
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
       State V. Petterson
       No. 94439-3



       compliance condition is statutorily mandatory,the court retains jurisdiction during the

       life of a SSOSA and has authority to modify discretionary conditions.

                                                ISSUES


            1.    Did the court have authority to modify community custody conditions at the

       2008 hearing?

            2.    Do courts have authority to remove the department-compliance condition?

            3.    Do courts lose jurisdiction to the Department after unposing a SSOSA and lack

       authority to modify conditions after the treatment termination hearing?

                                              ANALYSIS


              We must interpret the SSOSA statute to determine when the superior court has

       authority to modify community custody conditions and whether the specific

       department-compliance condition can ever be removed.

              "Statutory interpretation is a question of law, subject to de novo review." City

       ofSpokane v. Spokane County, 158 Wn.2d 661, 672-73, 146 P.3d 893(2006). In

       reading the SSOSA statute, this court's duty is to "give effect to the Legislature's

       intent." State v. Elgin, 118 Wn.2d 551, 555, 825 P.2d 314(1992). The clearest

       indication of legislative intent is the language enacted by the legislature itself. State v.

       Ervin, 169 Wn.2d 815, 820, 239 P.3d 354(2010). Therefore,"if the meaning of a

       statute is plain on its face, we 'give effect to that plain meaning.'" Id. (internal

       quotation marks omitted)(quoting State v. Jacobs, 154 Wn.2d 596, 600, 115 P.3d 281
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
       State V. Petterson
       No. 94439-3



       (2005)). However, we will not read a statute in isolation; we determine its plain

       meaning by taking into account "the context ofthe entire act," as well as other related

       statutes. Jametsky V. Olsen, 179 Wn.2d 756, Kil, 317 P.3d 1003(2014).

              1. The Superior Court Had the Authority To Modify Community Custody
                  Conditions at the 2008 Hearing

              As both parties agree, the statute explicitly grants courts authority to modify

       conditions of community custody at the treatment termination hearing. The statute

       provides that "[a]t the treatment termination hearing the court may ...[mjodify

       conditions of community custody." RCW 9.94A.670(9)(a). However,the parties

       disagree about whether the superior court's 2008 order was a part ofthe treatment

       termination hearing. While "hearing" indicates a singular proceeding, in this case the

       treatment termination hearing was comprised of six proceedings occurring between

       October 2005 and May 2008. Pet. for Review at 15.

              The three-year span ofthe treatment termination hearing was spurred by the

       scrivener's error in the 2005 order. CP at 15. After the court mistakenly terminated

       community custody, the order was not corrected and final until the hearing on

       May 30, 2008, when the court removed the department-compliance condition. CP at

       40. The Department argues that the hearings held from 2006 to 2008 were not a part

       of the treatment termination hearing because treatment was never at issue. State's

       Answer to Pet. for Review at 8. This is not persuasive. By statute, the treatment

       termination hearing addresses two components ofthe SSOSA:treatment and

                                                   6
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
       State V. Petterson
       No. 94439-3



       community custody. RCW 9.94A.670(9). When one issue in a case is decided but the

       court continues to grapple with the other, the case is not yet final. See State v. Siglea,

       196 Wash. 283, 285-86, 82 P.2d 583 (1938). Similarly, while the court resolved the

       treatment issue in 2005 by terminating treatment, the community custody issue was

       not resolved until May 2008. Thus, the course of proceedings from 2005 to 2008

       were all a part ofthe treatment termination hearing.

              Because the May 2008 proceeding was a part ofthe treatment termination

       hearing, the court had explicit statutory authority to modify conditions of community

       custody at that time.

              2. The Superior Court Did Not Have Authority To Remove the Department-
                 Compliance Condition Because It Is Mandatory

               After finding that the court had authority to modify conditions in the 2008

       order, we must then determine if the court could remove the department-compliance

       condition. The Department argues that the court did not have authority to do so

       because it is statutorily mandatory. Suppl. Br. of Department at 11-13.

              The statutory provision that gives courts the power to modify community

       custody conditions does not specify which conditions can be removed. However,

       there are two places in the SSOSA statute indicating that the department-compliance

       condition must be imposed along with any term of community custody. First, in

       describing the elements of a SSOSA,it states,"[A]s conditions ofthe suspended

       sentence, the court must impose thefollowing'. ...[a] term of community

                                                   7
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
       State V. Petterson
       No. 94439-3



       custody ... and require the offender to comply with any conditions imposed by the

       department under RCW 9.94A.703." RCW 9.94A.670(5)(b)(emphasis added).

       Under the plain meaning ofthis section,"must," a synonym of"shall," operates to

       create a duty rather than conferring jurisdiction. See State v. Bartholomew, 104

       Wn.2d 844, 848, 710 P.2d 196 (1985).

              In a neighboring section, the statute lists conditions the court may impose and

       labels the department-compliance condition as a "[mjandatory" condition.

       RCW 9.94A.703(1)(boldface omitted). It provides that "[wjhen a court sentences a

       person to a term of community custody, the court shall impose conditions of

       community custody as provided in this section." RCW 9.94A.703. It goes on to list

       conditions that are "[mjandatory,""[wjaivable," "[djiscretionary," and "[sjpecial."

       Id. (boldface omitted). Under "[mjandatory conditions," it states that "[ajs part of any

       term ofcommunity custody, the court shall....[rjequire the offender to comply with

       any conditions imposed by the department under RCW 9.94A.704."

       RCW 9.94A.703(l)(b)(emphasis added). The directive "shall" is treated as

       presumptively imperative. State v. Blazina, 182 Wn.2d 827, 838, 344 P.3d 680

       (2015).

              Though the statute does not provide a timeline for these mandatory conditions,

       the plain meaning ofthe statute indicates they must be imposed so long as the

       offender is under community custody. The introductory language ofthe subsection,


                                                  8
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
       State V. Petterson
       No. 94439-3



       "[w]hen a court sentences a person to a term ofcommunity custody," indicates that

       they are mandatory at the outset of a SSOSA. RCW 9.94A.703. Then,the phrase

       "any term of community custody" denotes that these conditions must accompany

       community custody. RCW 9.94A,703(1). There is no text that points to a time when

       these conditions become optional. Thus, under the plain language ofthe SSOSA

       statute, the department-compliance condition is mandatory.

              Petterson puts forth a policy argument that, while compelling, does not

       overcome the plain meaning ofthe SSOSA statute. Petterson argues that the courts,

       rather than the Department, are best suited to remove or impose conditions in response

       to life changes. Petterson argues that community custody modification should be

       made "by judges in an adversarial setting with input from all concerned parties" rather

       than by a community corrections officer, a "quasi-judicial officer." SuppL Br. of

       Appellant at 1. Petterson's argument is particularly persuasive in light of his

       experience with the Department. After years of complete compliance, successfully

       completing treatment, and even being taken off the sex offender registry, his new

       CCO in King County had the authority to impose conditions that essentially take him

       back to square one. This scenario seems antithetical to the purpose of SSOSA to

       rehabilitate offenders. However, his new CCD's authority is not unfettered. As we

       explain below, the statute imbeds court oversight by giving courts authority to modify

       discretionary conditions.
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
       State V. Petterson
       No. 94439-3



              3. The Superior Court Retains Jurisdiction To Modify Community Custody
                 Conditions after Imposing a SSOSA

              The statutory scheme mandates court supervision during the life of a SSOSA.

       See State v. Bigsby, 189 Wn.2d 210, 214, 399 P.3d 540(2017)("the court has

       concurrent supervisory authority with the Department over these offenders"). The

       SSOSA statute gives courts explicit authority to modify discretionary conditions

       during annual treatment review hearings and at the treatment termination hearing.

       ROW 9.94A.670(7)-(9). If the court and the Department disagree on a particular

       condition, the statute gives greater authority to the court: "[T]he department may not

       impose conditions that are contrary to those ordered by the court and may not

       contravene or decrease court-imposed conditions." RCW 9.94A.704(6). The court

       also has explicit authority to "revoke the suspended sentence at any time during the

       period of community custody." RCW 9.94A.670(11). These provisions indicate that

       the statute's intent is for courts to impose and modify conditions and have the power

       to trump the Department if there is disagreement on a discretionary condition.

              The Department argues that beyond those explicit grants of authority, courts do

       not have jurisdiction to modify community custody conditions. Suppl. Br. of

       Department at.13-16. The Department argues that the court cannot modify conditions

       after the treatment termination hearing because the statute does not give explicit

       authority to modify conditions beyond that event. Id. The Court of Appeals agreed

       with the Department and further held that courts lose jurisdiction to the Department

                                                  10
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
       State V. Petterson
       No. 94439-3



       after final judgment and sentencing. Petterson, 198 Wn. App. at 681-82. The

       Department and the Court of Appeals rely on Shove and Harkness, which hold that

       "SRA sentences may be modified only ifthey meet the statutory requirements relating

       directly to the modification of sentences." State v. Harkness, 145 Wn. App. 678,685,

        186 P.3d 1182(2008)(citing State v. Shove, 113 Wn.2d 83, 89, 776 P.2d 132(1989)).

              However,these cases are distinguishable because both decisions deal with the

       finality of non-SSOSA sentences. Id. at 684-86(holding that the court lacked

       authority to convert a standard 90-month sentence to a drug offender sentencing

       alternative); Shove, 113 Wn.2d at 85-89(holding that the court lacked authority to

       modify a work release sentence to a suspended sentence with probation). Shove and

       Harkness speak to court authority only over standard final sentences, not the court's

       authority to modify community custody conditions under a SSOSA. Id. The

       authority the SRA gives to courts under the SSOSA scheme is unique. Unlike a

       standard final sentence in the SRA,the conditions are designed to change during a

       SSOSA as the person rehabilitates. See ROW 9.94A.670;.703. Because the

       conditions under a SSOSA are intended to be modified by the court. Shove and

       Harkness do not apply here.

               Without case law to point to, we look to the SSOSA scheme to interpret the

        court's authority. The SSOSA statutory scheme indicates that courts maintain

       jurisdiction and have the authority to modify conditions throughout the life ofthe


                                                 11
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
       State V. Patterson
       No. 94439-3



       SSOSA. We hold that unless the SSOSA is revoked, courts have authority to modify

       discretionary community custody conditions. While the annual review hearings and
       treatment termination hearing are set out in the statute as times the court may modify

       conditions, the court also has authority to modify conditions upon a motion by the

       offender, the State, or the Department.

                                           CONCLUSION


               We affirm the Court of Appeals' ultimate holding that the superior court did

       not have the authority to remove the department-compliance condition. However, our

       holding departs from the Court of Appeals' decision in two important ways. First, we

       find that the hearing in 2008 was an extended part ofthe treatment termination

        hearing that began in 2005. Second, we hold that after imposing a SSOSA, courts

        retain jurisdiction and may modify discretionary community custody conditions even

        after treatment is terminated.




                                                  12
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
       State V. Petterson
       No. 94439-3




        WE CONCUR:



       '~TUM I^U6f                             w.


        ~Yyv3sUMyn..




                                        13